Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 9, it is unclear how “the spreading section controls the moving device” constitutes a structural limitation?  This appears to be a process written limitation.  It is suggested that this claim be amended to reflect, --the spreading section is configured to control the moving device,…--.
In claim 10, it is unclear how the spreading section controls the moving device constitutes a structural limitation?  This appears to be a process written limitation.  It is suggested that this claim be amended to reflect, --the spreading section is configured to control the moving device,…--.

Claim Interpretation Under 35 U.S.C. 112(f) Withdrawn
In light of the claim amendments filed 1/4/2021, none of the present claim limitations of the instant application have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claimed structural limitations recite sufficient structure, materials, or acts to perform a claimed function. Also, none of the claimed structural limitations meet the 

                                                       Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over [Woo] Kim (US2014/0331874) in view of Tomomatsu et al (JP9-323400; [see English translation]).
	Kim provides a printing device comprising a stencil or printing mask (133) in which through-holes are formed; a squeegee (40/50) configured to slide on an upper surface of the stencil or printing mask (133); a moving device including gantry/carriage/rail (i.e., area G1; not shown  [0078]; see Figs. 1-5) extending in the first direction X1 and a slider (i.e., 141) slidably configured with respect to the moving device to slide the squeegee back and forth along a specified direction; suitable squeegee raising and lowering device [0084, 0085] for raising and lowering the held movable squeegee; and a control device (CNT) configured to control operation of the moving device, the control device including a spreading section configured to spread a viscous material loaded on the upper surface of the stencil in a second direction, X3 in which the squeegee (40) extends in the second direction perpendicular to the first direction, by sliding the squeegee, and a printing section configured to squeeze the viscous material that was spread by the spreading section into the through-holes of the stencil by sliding scraper squeegee (50) such that the viscous material is printed onto a board that is closely contacting a lower surface of the stencil.  Kim is silent concerning the control device (CNT) to control

	With respect to claim 2, the control device as defined by the combination above would appear to control the squeegee raising and lowering so that suitable pressing force is applied to the squeegee from beginning to end toward the screen to result in uniformity in printing of the viscous material through the screen onto the substrate.
.

	Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over [Woo] Kim (US2014/0331874) in view of Miyahara et al (GB 2,364,668).
	Kim provides a printing device comprising a stencil or printing mask (133) in which through-holes are formed; a squeegee (40/50) configured to slide on an upper surface of the stencil or printing mask (133); a moving device including gantry/carriage/rail (i.e., area G1; not shown  [0078]; see Figs. 1-5) extending in the first direction X1 and a slider (i.e., 141) slidably configured with respect to the moving device to slide the squeegee back and forth along a specified direction; and a control device (CNT) configured to control operation of the moving device, the control device including a spreading section configured to spread a viscous material loaded on the upper surface of the stencil in a second direction, X3 in which the squeegee (40) extends in the second direction perpendicular to the first direction, by sliding the squeegee, and a printing section configured to squeeze the viscous material that was spread by the spreading section into the through-holes of the stencil by sliding scraper squeegee (50) such that the viscous material is printed onto a board that is closely contacting a lower surface of the stencil.
Kim is silent concerning the control device to control the moving device to control the moving speed of the squeegee when the squeegee is slid by the spreading section being greater than a moving speed of the squeegee when the squeegee is slid by the printing section.  Miyahara at 
	With respect to claim 4, the control device as defined by the combination above would appear to control speed profile of the squeegee in one direction X1 relative to another X3 to effect quality printing of viscous material on the substrate.  Thus, the control device configured to control the moving device such that moving speed of the squeegee when slid by the spreading section being greater than at the sliding beginning period from a sliding end period would be within the purview of one skilled in the art. 
.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
	Applicant contends that the obviousness rejection based on the teachings of Kim (US2014/0331874) in view of Tomomatsu (JP9-323400) should be withdrawn because Kim nor Tomomatsu set forth a spreading section configured to spread a viscous material loaded on the upper surface of the stencil so as to form a roll of the viscous material extending in a second direction in which the squeegee extends by controlling the moving device to slide the squeegee, in which the control device is configured to control the squeegee raising and lowering device so that a pressing force of the squeegee towards the stencil when the squeegee is slid by the spreading section is smaller than a pressing force of the squeegee towards the stencil when the squeegee is slid by the printing section, specifically as recited in amended Claim 1.
	While it can be construed that Kim nor Tomomatsu explicitly set forth that the spreading section would form a roll of viscous material, the printing device as defined by the combination above would be capable of forming a roll of viscous material because Kim provides for the 
	Applicant contends that the obviousness rejection based on the teachings of Kim (US2014/0331874) in view of Miyahara (GB 2,364,668) should be withdrawn because Kim nor Miyahara set forth the control device configured to control the moving device such that moving speed of the squeegee when the squeegee is slid by the spreading section is greater than moving speed of the squeegee when the squeegee is slid by the printing section, specifically as recited in amended Claim 3.
	In response, the obviousness rejection based on the teachings of Kim (US2014/0331874) in view of Miyahara (GB 2,364,668) has been maintained because Miyahara provides a controller (15) useful to control the speed profile of the squeegee during printing (pg. 3, lines 11-14; bottom pg. 5 to top of pg. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Kim control device to control the speed profile of the squeegee through control of the moving device in a given processing direction (X1 or X3) to effect quality printing in minimal time.  The control in speed profile of the squeegee in one direction X1 relative to another X3 such that the speed of the squeegee when the squeegee is slid by the spreading section to be greater than a moving speed of the scraper squeegee when the scraper squeegee is slid by the printing section to effect quality printing of viscous material on the substrate would be within the purview of one skilled in the art.  Thus, the obviousness rejection based on the teachings of Kim in view of Miyahara has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/19/2021